USDC IN/ND case 3:19-cv-00739-DRL-MGG document 4 filed 05/18/20 page 1 of 2


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 KARMAN MUSA,

                          Plaintiff,

         v.                                                CAUSE NO. 3:19-CV-739-DRL-MGG

 WESTVILLE CORRECTIONAL FACILITY,

                          Defendant.

                                         OPINION & ORDER

        Karman Musa, a prisoner without a lawyer, filed a complaint. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against an immune defendant. For a 42 U.S.C. § 1983 claim, “a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants acted under color

of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the complaint, Mr. Musa alleges that, on June 21, 2019, a generator exploded outside the

Westville Control Unit, and the ventilation system and lighting for his cell stopped working.

Correctional staff denied and ridiculed his requests to be moved due to the extreme heat and lack of

lighting. Though repairs were completed by July 3, these conditions caused malnutrition, seizures,

chest pain, abdominal pain, heatstroke, and psychological pain. Based on these allegations, Mr. Musa

asserts an Eighth Amendment claim regarding the conditions of his confinement against the Westville

Correctional Facility.
USDC IN/ND case 3:19-cv-00739-DRL-MGG document 4 filed 05/18/20 page 2 of 2


         In evaluating an Eighth Amendment conditions of confinement claim, the court conducts

both an objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective

prong asks whether the alleged deprivation is “sufficiently serious” so that “a prison official’s act

results in the denial of the minimal civilized measure of life’s necessities.” Id. Inmates are entitled to

be provided with adequate food, clothing, shelter, bedding, hygiene materials, and sanitation. Knight v.

Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). While

Mr. Musa may be able to assert a valid Eighth Amendment claim, he has not done so here because he

has not named a viable defendant. The Westville Correctional Facility is a building, not an individual,

corporation, or governmental entity that can be sued pursuant to 42 U.S.C. § 1983. See Sow v. Fortville

Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). Therefore, Mr. Musa may not proceed on this complaint.

         Nevertheless, the court will give Mr. Musa an opportunity to file another amended complaint.

See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he

must put the case number of this case on it, which is on the first page of this order. However, he

should only file an amended complaint if he believes he can address the deficiencies set forth in this

order.

         For these reasons, the court:

         (1) GRANTS Karman Musa, until June 15, 2020 to file an amended complaint; and

         (2) CAUTIONS Karman Musa, that, if he does not respond by that deadline, this case will be

dismissed without further notice;

         SO ORDERED.

         May 18, 2020                                    s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    2
